Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 26, 2021 is acknowledged.  Claims 1-2 and 4-12 are amended. Now, Claims 1-12 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20201205) is/are removed.

3.	Claim rejection(s) under 35 USC 101 in the previous Office Action (Paper No. 20201205) is/are removed.

4.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20201205) is/are removed.

Allowable Subject Matter
5.	Claims 1-12 are allowed.

5.	The following is an examiner's statement of reasons for allowance:

CN875 discloses a silicone rubber surface grafted with polyamino acid. ([0013]-[0015]) However, CN975 does not teach or fairly suggest the presently claimed functional macromolecule. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


klp
March 13, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765